



EXHIBIT 10.3




REVOLVING NOTE







$1,500,000.00

St. Louis Park, Minnesota

September 16, 2004




For value received, the undersigned, Insignia Systems, Inc., a Minnesota
corporation (the "Borrower"), hereby promises to pay, on demand, or if demand is
not sooner made, on September 16, 2005 (“Final Due Date”), to the order of
Itasca Business Credit, Inc., a Minnesota corporation (the "Secured Party"), at
its main office in St. Louis Park, Minnesota, or at any other place designated
at any time by the holder hereof, in lawful money of the United States of
America, the principal sum of One Million Five Hundred Thousand Dollars
($1,500,000.00) or, the aggregate unpaid principal amount of all advances made
by the Secured Party to the Borrower hereunder, together with interest on the
principal amount hereunder remaining unpaid from time to time (the "Principal
Balance") computed on the basis of the actual number of days elapsed and a
360-day year, from the date hereof until this Note is fully paid at the rate
from time to time in effect under the Financing Agreement dated September 16,
2004, (the "Financing Agreement") by and between the Secured Party and the
Borrower.  The Secured Party can extend the Final Due Date, at its election, and
can provide that the Final Due Date shall be automatically extended for
successive 30 day periods until a demand for repayment is made by the Secured
Party.




Interest accruing on the Principal Balance hereof shall also be payable on
demand.




This Note may be prepaid in whole at any time or from time to time in part in
accordance with the terms and provisions of the Financing Agreement, provided
that any prepayment in whole of this Note shall include accrued interest
thereon.  This Note is issued pursuant to, and is subject to, the Financing
Agreement, which provides for, among other things, acceleration hereof.  This
Note is the Note referred to in the Financing Agreement.




This Note is secured, among other things, pursuant to the terms of the Security
Agreement dated September 16, 2004, and may now or hereafter be secured by one
or more other security agreements, mortgages, deeds of trust, assignments or
other instruments or agreements.




The Borrower hereby agrees to pay all costs of collection, including reasonable
attorneys' fees and legal expenses in accordance with the terms of the Financing
Agreement, whether or not legal proceedings are commenced.




This Note shall be immediately due and payable (including unpaid interest
accrued hereon) without demand or notice thereof upon the filing of a petition
by or against the Borrower under the United States Bankruptcy Code.




Presentment or other demand for payment, notice of dishonor and protest are
expressly waived except as expressly provided in the Financing Agreement.




INSIGNIA SYSTEMS, INC.

Borrower




By     /s/ Scott F. Drill

Name:  Scott F. Drill

Its:      Chief Executive Officer






--------------------------------------------------------------------------------